     Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 1 of 8 PageID #: 232



                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BRUCE A.SENIOR,

       Plaintiff,

V.                                                         Civil Action No.3:18-CV-01382
                                                           Judge Robert C. Chambers
ROBERT NEWLIN AIRPORT,INC.
and CARL BAILEY,

       Defendants.


            JOINT MEMORANDUM IN SUPPORT OF JOINT MOTION FOR
                     COURT APPROVAL OF SETTLEMENT


       Plaintiff Bruce A. Senior("Mr. Senior") and Defendants Robert Newlin Airport, Inc. and

Carl Bailey(collectively referred to as"RNA"),through their undersigned counsel, hereby submit

the following Memorandum in Support of their Joint Motion for Court Approval of Settlement.

As set forth more fully below, the proposed settlement of this matter is a fair and reasonable

resolution of a bona fide dispute.


                     FACTUAL AND PROCEDURAL BACKGROUND



       RNA is a West Virginia non-profit corporation that owns and operates a small airfield used

by amateur flyers and skydivers with a small airport cafe and restaurant named The Fly-in Cafe.

(ECF No. 1 at|4.) Carl Bailey is the President and principal owner ofRNA. Id. at ^5. In the fall

of 2015, Mr. Senior began tending bar and performing certain other miscellaneous tasks at The

Fly-in Cafe. Id. at inil2-13. Mr. Senior's relationship with RNA continued from 2015 through

approximately May 20,2018 when Mr. Senior was terminated.Id. at ^[19.

       Mr. Senior, while working for The Fly-in Cafe, "tended bar and performed other

miscellaneous tasks such as serving customers, preparing the restaurant before opening, and
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 2 of 8 PageID #: 233



cleaning the restaurant after closing." Id. at 1113. Mr. Senior alleges that while working for

Defendants he was not paid required minimum wages and overtime. As a result, Mr. Senior

initiated the instant suit on October 24,2018, alleging violations of the Fair Labor Standards Act

("FLSA")and the West Virginia Minimum Wage Maximum Hours law. Id. at1HI26,34. Mr.Senior

sought to recover the allegedly unpaid wages,liquidated damages under the FLSA,and costs and

attorneys' fees under both statutes. ECF No.l at 1[6.

       Following the institution of the suit, RNA filed a Motion to Dismiss and for Partial

Summary Judgment under Rule 12(b)(6) and Rule 56 ofthe Federal Rules of Civil Procedure. In

its Motion, RNA argued that a significant portion of Mr. Senior's claimed unpaid wages fell

outside ofthe two-year statute oflimitations provided by 29 U.S.C. §255(a)and W.Va. Code §21-

5C-8(d). Mr. Senior responded by asserting that RNA's actions were "willful" and therefore

subject to the three-year statute oflimitations imder 29 U.S.C. §255(a). In addition, RNA argued

that Mr. Senior's claims fail because RNA does not fall within the FLSA's scope because neither

enterprise nor individual coverage can be established. Mr. Senior responded by asserting that

material issues offacts currently preclude a definitive determination as to whether enterprise and

individual coverage existed. As of the filing of this Motion, the Court has not ruled on RNA's

Motions. Following the filing of RNA's responsive pleading, the parties engaged in both formal

and informal discovery and a substantial amount of information was exchanged between the

parties.

           On or around July 17, 2019, as the result of good-faith, arms-length negotiations, the

Parties, reached a tentative agreement to settle this matter (subject to the Court's approval). The

Parties then entered into a formal, written Settlement Agreement.(Exhibit A).
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 3 of 8 PageID #: 234



       Over the life ofthis Lawsuit,the Parties shared formal and informal discovery,investigated

the supporting facts, and thoroughly studied the legal principles applicable to the claims and

defenses asserted. Based upon Counsel's investigation, legal evaluation, and assessment of the

contested legal and factual issues involved in this Lawsuit, including Counsel's understanding of

the uncertainties of litigation, Coxmsel for both parties have concluded that this settlement is fair,

reasonable, adequate, and in the best interests of all involved. Accordingly, Plaintiff and

Defendants ask the Court to approve the Settlement Agreement and to enter an order dismissing

this Lawsuit with prejudice.

APPLICATION OF LAW TO FACTS

       Fourth Circuit precedent, as well as the FLSA, requires that this Court approve a private

settlement ofan overtime or minimiun wage claim arising xmder the FLSA.See Taylor v. Progress

Energy, Inc., 493 F.3d 454, 460 (4th Cir. 2007); Lynn's Food Stores, Inc. v. United States of

America,679 F.2d 1350,1353(11th Cir. 1982); Howell v. Dolgencorp, Inc., 2011 WL 121912, at

*1(N.D. W.Va.Jan. 13,2011). To approve the settlement proposed by the Parties,this Court must

determine that the settlement "is a fair and reasonable resolution ofa bona fide dispute over FLSA

provisions." Lynn's Food Stores, Inc. v. United States ex rel. U.S. Dep't ofLabor,679 F.2d 1350,

1355 (11th Cir. 1982); See Hackett v. ADF Rest. Invs., 259 F. Supp. 3d 360, 365(D. Md. 2016)

("In reviewing FLSA settlements for approval, district courts in [the Fourth Circuit] typically

employ the considerations set forth by the Eleventh Circuit in Lynn's Food Stores." (internal

quotation marks omitted)); Patel v. Barot, 15 F. Supp. 3d 648, 654 (E.D. Va. 2014). This

undertaking necessitates a three-part inquiry: (1) "whether there are FLSA issues actually in

dispute"; (2) whether the settlement is fair and reasonable; and (3) whether the request for

attorney's fees, if included in the agreement, is reasonable. Hackett, 259 F. Supp. 3d at 365. See
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 4 of 8 PageID #: 235



Lopez V. NTI, LLC, 748 F. Supp. 2d 471, 478(D. Md. 2010)("[A]n FLSA settlement should be

approved if the settlement 'does reflect a reasonable compromise over issues, such as FLSA

coverage or computation ofback wages,that are actually in dispute.'"{quoting Lynn's Food Stores,

679 F.2d at 1354)). See Jarrell v. Charleston Area Med. Ctr„ Inc., No. 2:17-cv-01371,2018 U.S.

Dist. LEXIS 161576, at *5(S.D. W. Va. Sep. 20,2018)


      1. There is a bona fide dispute over FLSA provisions.
       First, the FLSA issues here are actually in dispute. As set forth above, Mr. Senior has

claimed that he is entitled to unpaid regular and overtime wages. RNA has disputed legally that

Mr. Senior is entitled to application ofFLSA coverage and that his claims are time-barred by the

applicable statute oflimitations. The parties clearly have a bona fide dispute over the applicability

of the FLSA to this matter, and whether Mr. Senior is entitled to any unpaid regular or overtime

wages. Given the adversarial nature of a lawsuit brought under section 216(b),"when the parties

submit a settlement to the court for approval, the settlement is more likely to reflect a reasonable

compromise of disputed issues than a mere waiver of statutory rights brought about by an

employer's overreaching." Lynns Food Stores,679 F.2d at 1354. Such is the case here.

      2. The fairness and reasonableness factors are satisfied.

      In determining whether the settlement is fair and reasonable, the Court should note that

"there is a 'strong presumption in favor of finding a settlement fair.'" Domingue v. Sun Elec. &

Instrumentation, Inc., 2010 WL 1688793, at *1 (M.D. La. 2010) {citing Camp v. Progressive

Corp., 2004 WL 2149079, at *5 (E.D.La.2004)). As well,"that th[e] settlement is the negotiated

result of an adversarial proceeding is an indication of its fairness." Id. The relevant factors from

Rule 23's assessment for fairness and reasonableness are as follows:
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 5 of 8 PageID #: 236



             (1) The extent of discovery that has taken place;(2) the stage of the
             proceedings, including the complexity, expense and likely duration of
             the litigation;(3)the absence offraud or collusion in the settlement;(4)
             the experience of counsel who have represented the plaintiffs;(5) the
             probability ofplaintiffs' success on the merits; and(6)the amoimt ofthe
             settlement in relation to the potential recovery.

Patel V. Barot, 15 F. Supp. 3d 648,656(E.D. Va. 2014); see also Flinn v. FMC Carp,, 528 F.2d

1169, 1173 (4th Cir. 1975); Irvine v. Destination Wild Dunes Mgmt., Inc., 204 F. Supp. 3d 846,

849(D.S.C. 2016)).

      While discovery in this matter has not ended, the parties have exchanged Rule 26(a)

information, and other informal information, and have sufficient information to evaluate relevant

claims and defenses as well as estimate damages. The parties agree that it is in their respective

client's best interests to resolve this situation given the potential expense,inconvenience,and delay

in potential receipt by Mr. Senior ofthe monies represented by the settlement. There is no fraud

of collusion in the settlement as all parties have been represented by very experienced labor and

employment coxmsel who have competently represented their clients, and the settlement is the

result ofarm's length negotiations taking into account the strengths and weaknesses ofeach sides'

positions.

      As discussed above, the Parties recognize that there are substantial legal and factual issues,

including whether the FLSA even applies in this case, that could make it uncertain as to whether

Mr. Senior or RNA would ultimately prevail should this matter proceed through litigation.

Therefore,the Parties agree that based on the probability ofsuccess on the merits, measured against

the risks and costs of continued litigation, the settlement amount is fair and reasonable under the

circumstances.


      3. The attorney's fees requested are reasonable.
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 6 of 8 PageID #: 237



      The final factor is the reasonableness of the attorney's fees to be awarded "to assure both

that counsel is compensated adequately and that no conflict of interest taints the amount the

wronged employee recovers under a settlement agreement." Faubel v. Grogg's Heating & Air

Conditioning, Inc.^ Civil Action No.2:17-cv-02410,2018 U.S. Dist. LEXIS 86766, at *7-8(S.D.

W.Va. May 22,2018)(citations omitted).

      The parties further agree that Plaintiffs Counsel's fees are reasonable under a lodestar basis.

Hensley v. Eckerhart, 461 U.S. 424,433,103 S. Ct. 1933, 76 L. Ed. 2d 40(1983). The lodestar

is the product of the number of hours reasonably expended on the merits of the litigation by the

reasonable hourly rate. Rum Creek Coal Sales, Inc. v. Caperton,31 F.3d 169,174(4th Cir. 1994).

In determining reasonable attomeys'fees in FLSA actions, courts within the Fourth Circuit begin

with the lodestar approach and may include adjustments for time spent on "unsuccessful clams"

and "the degree of success obtained." Newbanks, 2015 U.S. Dist. LEXIS 191550, 2015 WL

 12843673 at *8.

      Pursuant to the Settlement Agreement, Defendants shall pay $2,990.82 to Plaintiffs'

 Coimsel for fees and costs using the "lodestar method", i.e. the number of hours worked by

Plaintiffs' Counsel multiplied by an hourly rate of S350.00. Plaintiffs and Defendants consider

the hourly rate of $350.00 to be reasonable and consistent with the hourly rate of counsel with

similar years of practice and experience in litigating wage and hour claims.

CONCLUSION


       The Parties believe that the terms and conditions of the Settlement Agreement are fair,

reasonable, adequate, beneficial, and in the best interests of all Parties. As noted above, the

proposed Settlement Agreement was reached following the exchange ofinformation and data and

after extensive negotiations. Because of the various defenses asserted by Defendants and the
    Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 7 of 8 PageID #: 238



possibility that Defendants may have successfully defeated or limited some or all ofthe Plaintiffs'

claims, including those claims related to willfulness, liquidated damages, and compensation for

unpaid overtime,the Parties believe that the settlement represents a fair compromise ofa bona fide

dispute. Moreover, given the strong likelihood that absent a settlement, this case would have

proceeded to trial, a compromise of the claims prevents all Parties from incurring the additional

costs and delay associated with trial and possibly appeal.

       WHEREFORE, the Parties hereby request that this Court (1) approve the Parties'

settlement, including all of the terms set forth in the Settlement Agreement and Release and (2)

dismiss this Lawsuit and Plaintiffs' claims with prejudice.




Prepared by:


/s/ Thomas E. Scarr
Thomas E. Scarr, Esquire(WVSB #3279)
Michael A. Frye, Esquire(WVSB #7712)
JENKINS FENSTERMAKER,PLLC
Post Office Box 2688
Huntington, West Virginia 25726-2688
Phone: (304)523-2100
Fax: (304)523-2347



Reviewed and Agreed to by:

/s/Mark Goldner(bv permission via e-mail to TES)
Mark Goldner, Esq.
Maria W.Hughes, Esq.
HUGHES & GOLDNER,PLLC
Post Office Box 11662
Charleston, West Virginia 25339
Phone: (304)400-4816
Fax: (304)205-7729
     Case 3:18-cv-01382 Document 17 Filed 08/19/19 Page 8 of 8 PageID #: 239



                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BRUCE A.SENIOR,

       Plaintiff,

V.                                                              Civil Action No.3:18-CV-01382
                                                                Judge Robert C. Chambers
ROBERT NEWLIN AIRPORT,INC.
and CARL BAILEY,

       Defendants.


                                 CERTIFICATE OF SERVICE


       I, Thomas E. Scarr,counsel for Carl Bailey and Robert Newlon Airport,Inc., hereby certify

that on August 19, 2019,1 electronically filed Joint Memorandum in Support ofJoint Motion

for Court Approval ofSettlement by using the CM/ECF system, which will send notification of

such filing to the participants listed below:

                                     Mark Goldner, Esq.
                                    Maria W.Hughes, Esq.
                                 HUGHES & GOLDNER,PLLC
                                       10 Hale St., 2"^ Floor
                                       Charleston, WV 25301



                                                     /s/ Thomas E. Scarr
                                                     Thomas E. Scarr, Esquire(WV Bar #3279)

JENKINS FENSTERMAKER,PLLC
Post Office Box 2688
Himtington, West Virginia 25726-2688
